Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 14675390 has a total of 25 claims pending in the application, of which claims 2-3 and 22 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Doelling et al (US 20110295083 A1) in view of Jangle et al (US 20110066383 A1), Yuen et al (US 8475367 B1)  and White et al (“Mobile Phone Use and Sleep Quality and Length in College Students”) used for motivation.   
	As per claim 1, Doelling et al discloses, “A computerized system” (Pg.7, particularly paragraph 0115; EN: this denotes the system run on a computer). “For providing time-sensitive services that are personalized to a sleep pattern of a user, the system comprising:” (Pg.15, EN: this denotes using a population of individuals to have predictors for sleep prediction. Pg.8, particularly paragraph 0133; EN: This denotes the system learning and adjusting to an individual user as well).
“one or more sensor configured to provide interaction data …” (Pg.3, particularly paragraph 0058; EN: this denotes the user able to input information as well).”On a mobile device” (Pg.7, particularly paragraph 0115; EN: this denotes the system being able to operate with a mobile device such as an IPAD for Cell phone for the user). “… Detected by the one or more sensors” (pg.3, particularly paragraph 0056; EN: this denotes the use of sensors to monitor the user. Pg.3, particularly paragraph 0058; EN: this denotes the user able to input information as well). 
	“A sleep model engine configured to train a user sleep model associated with the user based at least in part on previously sensed interaction data for the user provided at a first time” (Pg.15, particularly paragraph 0246; EN: this denotes using a population of individuals to have predictors for sleep prediction. Pg.8, particularly paragraph 0133; EN: This denotes the system learning and adjusting to an individual user as well). 
	“One or more processors; and one or more computer storage media storing computer-readable instructions that, when used by the one or more processors, cause the one or more processors to perform operations comprising:” (Pg.7, particularly paragraph 0115; EN: this denotes the use of computer equipment including processors and memory). 
	“Populating, using the sleep model engine, an interaction dataset based at least in part on the previously-sensed interaction data” (Pg.15, particularly paragraph 0246; EN: this denotes using a population of individuals to have predictors for sleep prediction. All of this data comes from other people, and thus has been "previously sensed"). 
“Training the user sleep model by analyzing the interaction dataset to identify one or more sleep-related features and sleep-related logic that maps previous activity performed by the user on the mobile device … to the one or more sleep-related features and defines logical relationships between the one or more sleep related feature sand sleep-related inferences” (pg.3, particularly paragraph 0057; EN: this denotes using personal data or statistical patient population samples to prepare the system). 
“Evaluating subsequent interaction data comprised of sensor data reflecting … on the mobile device … provided at a second time subsequent to the first time, with the user sleep model to determine a sleep-related inference, Wherein the sleep-related inference is inferred aspect of the user’s sleep pattern”” (pg.19, particularly paragraph 0284; EN: this denotes the system monitoring a user and predicting sleep issues relating to a user's sleep pattern).  
“updating a sleep-related profile associated with the user using the sleep-related inference, wherein the sleep related profile comprises one or more sleep-related aspects of a sleeping pattern” (pg.19, particularly paragraph 0284; EN: this denotes the system monitoring a user and predicting sleep issues and learning over time best how to deal with them). “And wherein the one or more sleep-related aspects comprise a prediction for a future time…” (Pg.6, particularly paragraph 0104; EN: this denotes the system predicting upcoming sleep issues and taking action). 
“Providing a time-sensitive service to the user based on the one or more sleep-related aspects of the sleep-related profile associated with the user; Wherein delivery of the time-sensitive service is timed according to the predicted future time… for the user, and wherein the EN: this denotes various services made to the user in reference to their needs for sleep, time of night, sleep stage, etc.).” 
However, Doelling fails to explicitly disclose, “reflecting user activity performed by the user on a mobile device”, “and a time and geolocation associated with the user activity”, “and a time and geolocation associated with the previous activity”, “user activity performed by the user on the mobile device”, “and a time and a geolocation of the user activity”
“And wherein the one or more sleep-related aspects comprise a prediction for a future time of one or more of a bedtime or a wakening time”, and “future time of the bedtime or the wakening time.” 
Yuen discloses, “Reflecting user activity performed by the user on a mobile device” and “user activity performed by the user on the mobile device” (C11, particularly L28-53; EN: this denotes monitoring, among other things, video game and TV watching). 
Jangle discloses, “and a time and geolocation associated with the user activity”, “and a time and geolocation associated with the previous activity”, “and a time and a geolocation of the user activity” (pg.4, particularly paragraph 0044; EN: this denotes identifying any patterns with location and time information to generate activity patterns for a user). 
“And wherein the one or more sleep-related aspects comprise a prediction for a future time of one or more of a bedtime or a wakening time”, and “future time of the bedtime or the wakening time” (Pg.4, particularly paragraph 0051; EN: this denotes monitoring duration of sleep, start time of sleep (i.e. bedtime), end time of sleep (wake up time) etc and the system attempting to learn the trends such as when a user goes to bed, how long it takes to fall asleep etc, and finding departures from these predicted states to indicate problems).  
Doelling and Yuen are analogous art because both involve sleep improvement.  
At the time of filing it would have been obvious to one skilled in the art of sleep improvement to combine the work of Doelling and Yuen in order to consider use of a mobile device when predicting sleep patterns.  
	The motivation for doing so would be because “results show[] that mobile phone use was related to reported sleep quality” (White, Pg.56, Discussion section) or in the case of Doelling modified by Yuen, allow the use of mobile devices for video games and Television be considered when pursuing goals of quality sleep.  
Therefore at the time of filing it would have been obvious to one skilled in the art of sleep improvement to combine the work of Doelling and Yuen in order to consider use of a mobile device when predicting sleep patterns.  
Doelling and Jangle are analogous art because both involve monitoring sleep. 
At the time of filing it would have been obvious to one skilled in the art of sleep monitoring to combine the work of Doelling and Jangle in order to include sleep duration and other aspects in monitoring and managing sleep. 
	The motivation for doing so would be to “predict the change in sleep cycles and when the person should move in his/her sleep" (Jangle, Pg.4, paragraph 0051) or in the case of Doelling, include these factors in making predictions and aiding in peoples sleep. 
Therefore at the time of filing it would have been obvious to one skilled in the art of sleep monitoring to combine the work of Doelling and Jangle in order to include sleep duration and other aspects in monitoring and managing sleep.
4, Doelling discloses, “Wherein the sensor data includes session data reflecting user online activity” (Pg.8, particularly paragraph 0128; EN: this denotes the monitoring an activity being provided over the internet). 
As per claim 5, Doelling discloses, "Wherein the sensor data includes activity performed by the user on more than one user device" (Pg.8, particularly paragraph 0130; EN: this denotes the user being monitored by multiple different devices). 
As per claim 6, Doelling discloses, “Wherein the sensor data includes user data associated with communication events comprising one or more of a phone call, a text message, an instant message, or an email” (Pg.8, particularly paragraph 0128; EN: this denotes the monitoring an activity being provided over the internet. Pg.4, particularly paragraph 0071; EN: this denotes the results being contained in results, which will be displayed in text).
As per claim 7, Doelling discloses, “Wherein the interaction dataset is populated with previously sensed interaction data from multiple users associated with a crowd-sourced interaction dataset” (pg.3, particularly paragraph 0057; EN: this denotes using personal data or statistical patient population samples to prepare the system).
As per claim 8, Doelling discloses, “Wherein previously sensed interaction data from the crowd-sourced interaction dataset is filtered prior to populating the interaction dataset using at least one user attribute filter” (pg.15, particularly paragraph 0246; EN: this denotes taking data from individuals experiencing sleep apnea). 
As per claim 19, Doelling discloses, “One or more computer storage devices storing computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method” (Pg.7, particularly paragraph 0115; EN: this denotes the use of computer equipment including processors and memory).  “For providing time-EN: this denotes using a population of individuals to have predictors for sleep prediction. Pg.8, particularly paragraph 0133; EN: This denotes the system learning and adjusting to an individual user as well).
“Communicating a request, from a service associated with a controller communicatively coupled to an actuator associated with a user device” (Pg.14, particularly paragraph 0231; EN: this denotes controlling user devices, like inflation of a pillow or mattress to help the person sleep).  “for a predicted sleep-related aspect based at least in part on user data from a user device, the predicted sleep-related aspect being associated with the user” (pg.19, particularly paragraph 0284; EN: this denotes the system monitoring a user and predicting sleep issues. Pg.8, particularly paragraph 0128; EN: this denotes the monitoring an activity being provided over the internet).”Wherein predicted sleep-related aspect comprises a predicted … corresponding to an aspect of the user’s predicted sleep pattern…” (pg.19, particularly paragraph 0284; EN: this denotes the system monitoring a user and predicting sleep issues and learning over time best how to deal with them).
“In response to the request, receiving the predicted sleep-related aspect for the user, the received predicted sleep-related aspect generated with sleep-related inferences determined, at least in part, using the sensor data reflecting user activity … detected by one or more sensors and interpretive data extracted from the sensor data that describes circumstances surrounding users EN: this denotes the system monitoring a user and predicting sleep issues). 
“Describing a time-sensitive service to be provided to the user” (Pg.4, particularly paragraph 0074; EN: this denotes the user being able to choose and select the needs and requirements of their sleep monitoring). 
“providing the time-sensitive service to the user based on the received predicted … of the sleep-related aspect, wherein delivery of the time-sensitive service is timed according to the predicted … sleep related aspect of the predicted sleeping pattern of the user and wherein the time sensitive service comprises activating the user appliance by way of the actuator” (Pg.4, particularly paragraph 0069; EN: this denotes various services made to the user in reference to their needs for sleep, time of night, sleep stage, etc. Pg.14, particularly paragraph 0231; EN: this denotes controlling user devices, like inflation of a pillow or mattress to help the person sleep).”
However, Doelling fails to explicitly disclose, “predicted future time”, “Comprising a bedtime, a wakening time, a bedtime range, a wakening time range, or a sleep duration”, “user activity performed by the user on a mobile device”, “and a time and geolocation associated with the user activity”, “predicted future time of the sleep-related aspect of the predicted sleeping pattern of the user.”
Jangle discloses “predicted future time”, “Comprising a bedtime, a wakening time, a bedtime range, a wakening time range, or a sleep duration” and “predicted future time of the sleep-related aspect of the predicted sleeping pattern of the user” (Pg.4, particularly paragraph EN: this denotes monitoring duration of sleep, start time of sleep (i.e. bedtime), end time of sleep (wake up time) etc). 
“And a time and geolocation associated with the user activity” (pg.4, particularly paragraph 0044; EN: this denotes identifying any patterns with location and time information to generate activity patterns for a user).
Yuen discloses, “User activity performed by the user on a mobile device” (C11, particularly L28-53; EN: this denotes monitoring, among other things, video game and TV watching).
Doelling and Jangle are analogous art because both involve monitoring sleep. 
At the time of filing it would have been obvious to one skilled in the art of sleep monitoring to combine the work of Doelling and Jangle in order to include sleep duration and other aspects in monitoring and managing sleep. 
	The motivation for doing so would be to “predict the change in sleep cycles and when the person should move in his/her sleep" (Jangle, Pg.4, paragraph 0051) or in the case of Doelling, include these factors in making predictions and aiding in peoples sleep. 
Therefore at the time of filing it would have been obvious to one skilled in the art of sleep monitoring to combine the work of Doelling and Jangle in order to include sleep duration and other aspects in monitoring and managing sleep.
Doelling and Yuen are analogous art because both involve sleep improvement.  
At the time of filing it would have been obvious to one skilled in the art of sleep improvement to combine the work of Doelling and Yuen in order to consider use of a mobile device when predicting sleep patterns.  

Therefore at the time of filing it would have been obvious to one skilled in the art of sleep improvement to combine the work of Doelling and Yuen in order to consider use of a mobile device when predicting sleep patterns.  
As per claim 20, Doelling discloses, “Wherein the service associated with the one or more computing devices is a server-side service hosted by a third-party server or a cloud-based service” (Pg.8, particularly paragraph 0128; EN: this denotes the monitoring an activity being provided over the internet).
As per claim 23, Doelling discloses, “Wherein the delivery of the time-sensitive service is timed to occur in advance … of the bedtime, while the user is awake” (Pg.4, particularly paragraph 0074; EN: this denotes various messages given to the user ahead of sleeping (i.e. bedtime) in order to get them ready for the best sleep possible). 
Jangle discloses, “Predicted future time” (Pg.4, particularly paragraph 0051; EN: this denotes monitoring duration of sleep, start time of sleep (i.e. bedtime), end time of sleep (wake up time) etc). 


Claim Rejections - 35 USC § 103

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doelling et al (US 20110295083 A1) in view of Jangle et al (US 20110066383 A1), Yuen et al (US 8475367 B1)  as applied to claim 1 above, and further in view of Carus et al (US 20050192792 A1).
As per claim 9, Doelling discloses, “Wherein Training the user sleep model is further comprised of analyzing interaction dataset to assign at least one sleep-related … for the one or more sleep-related features that reflects a relative statistical significance of corresponding sleep-related features in determining the sleep-related inference” (pg.3, particularly paragraph 0057; EN: this denotes using personal data or statistical patient population samples to prepare the system).
Doelling fails to explicitly disclose, “Weight.”
Carus discloses, “Weight” (Pg. 10, particularly paragraph 0085; EN: this denotes using information gain to assign weights to determine the best features to make predictions).  
Doelling and Carus are analogous art because both involve medical diagnosis. 
At the time of filing it would have been obvious to one skilled in the art of medical diagnosis to combine the work of Doelling and Carus in order to make use of weights in order to determine which features to use for prediction. 
	The motivation for doing so would be to make use of the “highest-scoring feature against the feature weight table to determine which feature has the highest information-gain ratio” (Carus, Pg.10, paragraph 0085) or in the case of Doelling, allow the system to determine what features watch in order to make the sleeping diagnosis predictions of the system. 
Therefore at the time of filing it would have been obvious to one skilled in the art of medical diagnosis to combine the work of Doelling and Carus in order to make use of weights in order to determine which features to use for prediction.

Claim Rejections - 35 USC § 103
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Doelling et al (US 20110295083 A1) in view of Jangle et al (US 20110066383 A1), Yuen et al (US 8475367 B1) and White et al (“Mobile Phone Use and Sleep Quality and Length in College Students”) used for motivation as applied to claim 1 above, and further in view of Laurikkala et al (“Informal identification of outliers in medical data”). 
As per claim 10, Doelling fails to explicitly disclose, “Further comprising identifying the sleep related inference as an outlier inference using a pre-determined cutoff.”
Laurikkala discloses, “Further comprising identifying the sleep related inference as an outlier inference using a pre-determined cutoff” (Pg.4, particularly the first paragraph; EN: this denotes threshold bands for outliers). 
Doelling and Laurikkala are analogous art because both involve statistics.
At the time of filing it would have been obvious to one skilled in the art of statistics to combine the work of Doelling and Laurikkala in order to remove outliers above a threshold. 
	The motivation for doing so would be because outlies tend to be “a problem in statistical analysis” (Pg.1, introduction section, first paragraph) or in the case of Doelling, allow the system to remove inconvenient outliers.
Therefore at the time of filing it would have been obvious to one skilled in the art of statistics to combine the work of Doelling and Laurikkala in order to remove outliers above a threshold.
11, Doelling discloses, “Wherein an alternative user sleep model is trained” (Pg.18, particularly paragraphs 0281-0282; EN: this denotes having various alternative prediction models based on the circumstances). 
Laurikkala discloses, "Wherein data associated with outlier inference is stored in an outlier dataset, and … trained, in part, using the outlier dataset” (Pg.3, particularly first paragraph; EN: this denotes saving outliers to be considered for future use if they are valuable). 
As per claim 12, Doelling discloses, “Wherein the alternative user sleep model is adapted to generate alternative sleep-related profiles for the user” (Pg.18, particularly paragraphs 0281-0282; EN: this denotes having various alternative prediction models based on the circumstances).

Claim Rejections - 35 USC § 103
Claims 13-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Doelling et al (US 20110295083 A1) in view of Jangle et al (US 20110066383 A1), Masand et al (US 5251131 A), Yuen et al (US 8475367 B1),  and White et al (“Mobile Phone Use and Sleep Quality and Length in College Students”) used for motivation.   
As per claim 13, Doelling discloses, “A system for enabling time-sensitive services that are personalized to a predicted sleeping pattern of a user, comprising:” (Pg.15, particularly paragraph 0246; EN: this denotes using a population of individuals to have predictors for sleep prediction. Pg.8, particularly paragraph 0133; EN: This denotes the system learning and adjusting to an individual user as well). 
EN: this denotes the monitoring over an internet connection, with the central station being the server).
 “receives a request from a third-party for a sleep-related aspect of the predicted sleeping pattern of the user" (pg.12, particularly paragraph 0195; EN: this denotes the monitoring over an internet connection, with the central station being the server. The server being the third party). ”and wherein the third-party service provides time-sensitive service to the user that is time according to the sleep-related aspect of the predicted sleeping pattern for the user” (Pg.4, particularly paragraph 0069; EN: this denotes various services made to the user in reference to their needs for sleep, time of night, sleep stage, etc).”
 “in response to the request, utilize a sleep profile engine to identify the sleep-related aspect using a sleep related profile associated with the user” (pg.19, particularly paragraph 0284; EN: this denotes the system monitoring a user and predicting sleep issues and learning over time best how to deal with them). “The sleep related profile being generated with sleep-related inferences determined, at least in part, using a sleep model that is based on sensor data reflecting user activity … one or more user mobile devices detected by one or more sensors and descriptive information associated with the sensor data…” (pg.3, particularly paragraph 0056; EN: this denotes the use of sensors to monitor the user. Pg.3, particularly paragraph 0058; EN: this denotes the user able to input information as well).
“Provides a prediction of the identified sleep-related aspect and a …score associated with the predicted sleep-related aspect to the third party service, the … score quantifying a likelihood of the predicted sleep related aspect coinciding with the user’s actual sleeping pattern” (pg.16, particularly paragraph 0258; EN: this denotes scores to determine what state the user is in).  EN: this denotes various services made to the user in reference to their needs for sleep, time of night, sleep stage, etc). “and wherein the time sensitive service comprises causing actuation of a function on a device associated with the user” (Pg.4, particularly paragraph 0069; EN: this denotes various services made to the user in reference to their needs for sleep, time of night, sleep stage, etc).”
“a sleep model engine that trains the sleep model based on an interaction dataset populated with data reflecting the interactions between the user and the one or more mobile devices” (pg.3, particularly paragraph 0057; EN: this denotes using personal data or statistical patient population samples to prepare the system. pg.19, particularly paragraph 0284; EN: this denotes the system monitoring a user and predicting sleep issues relating to a user's sleep pattern).  
“The sleep profile engine that utilizes the sleep model to predict the sleep related aspects of the sleeping pattern of the user” (pg.19, particularly paragraph 0284; EN: this denotes the system monitoring a user and predicting sleep issues relating to a user's sleep pattern).  
However, Doelling fails to explicitly disclose, “Wherein sleep-related aspects comprise one or more of a bedtime, a wakening time, and a bedtime range, a wakening time range, or a sleep duration", “confidence score”, “user activity performed by the user on one or more mobile devices”, and “comprising a time and geolocation associated with the user activity.”
Jangle discloses, “Wherein sleep-related aspects comprise one or more of a bedtime, a wakening time, and a bedtime range, a wakening time range, or a sleep duration"(Pg.4, EN: this denotes monitoring duration of sleep, start time of sleep (i.e. bedtime), end time of sleep (wake up time) etc). 
“Comprising a time and geolocation associated with the user activity” (pg.4, particularly paragraph 0044; EN: this denotes identifying any patterns with location and time information to generate activity patterns for a user).
Masand discloses, “Confidence score” (C23, particularly 25-65; EN: this denotes the use of confidence scores for classification). 
Yuen discloses, “User activity performed by the user on one or more mobile devices” (C11, particularly L28-53; EN: this denotes monitoring, among other things, video game and TV watching).
Doelling and Jangle are analogous art because both involve monitoring sleep. 
At the time of filing it would have been obvious to one skilled in the art of sleep monitoring to combine the work of Doelling and Jangle in order to include sleep duration and other aspects in monitoring and managing sleep. 
	The motivation for doing so would be to “predict the change in sleep cycles and when the person should move in his/her sleep" (Jangle, Pg.4, paragraph 0051) or in the case of Doelling, include these factors in making predictions and aiding in peoples sleep. 
Therefore at the time of filing it would have been obvious to one skilled in the art of sleep monitoring to combine the work of Doelling and Jangle in order to include sleep duration and other aspects in monitoring and managing sleep.
Doelling and Masand are analogous art because both involve medical classification. 

	The motivation for doing so would be to “reflect the probability that a correct match has been selected for the new sample” (Masand, C23, L25-33) or in the case of Doelling, to make sure the current state of the user is correctly identified. 
Therefore at the time of filing it would have been obvious to one skilled in the art of medical classification to combine the work of Doelling and Masand in order to use confidence scores when identifying a medical condition.
Doelling and Yuen are analogous art because both involve sleep improvement.  
At the time of filing it would have been obvious to one skilled in the art of sleep improvement to combine the work of Doelling and Yuen in order to consider use of a mobile device when predicting sleep patterns.  
	The motivation for doing so would be because “results show[] that mobile phone use was related to reported sleep quality” (White, Pg.56, Discussion section) or in the case of Doelling modified by Yuen, allow the use of mobile devices for video games and Television be considered when pursuing goals of quality sleep.  
Therefore at the time of filing it would have been obvious to one skilled in the art of sleep improvement to combine the work of Doelling and Yuen in order to consider use of a mobile device when predicting sleep patterns.  
As per claim 14, Masand discloses, “Wherein the received request comprises a threshold usability criterion that specifies a minimum confidence score that the requested sleep related EN: this denotes requiring confidences to exceed a threshold to be accepted). 
As per claim 15, Masand discloses, “Determining the confidence score associated with the identified sleep-related aspect satisfies the threshold usability criterion prior to providing the identified sleep-related aspect to the service” (C23, particularly L65-68; C24, particularly L1-10; EN: this denotes requiring confidences to exceed a threshold to be accepted. When combined with Doelling, this denotes only acting when the system accepts the detected state). 
As per claim 16, Doelling discloses, “Wherein the third-party service is an application on a user device associated with the user” (Pg.2, particularly paragraphs 0050-0051; EN; this denotes the sensing and monitoring equipment associated with the user).  "and wherein the identified sleep-related aspect provided by the server is used by the application to provide the time sensitive service via the user device according to the user’s sleep pattern” (pg.19, particularly paragraph 0284; EN: this denotes the system monitoring a user and predicting sleep issues and learning over time best how to deal with them).
As per claim 17, Doelling discloses, “Wherein the received sleep request comprises requesting tailoring data adapted to elicit sleep-related aspects for the user only determined using sensor data associated with particular descriptive information" (pg.19, particularly paragraph 0284; EN: this denotes the system monitoring a user and predicting sleep issues and learning over time best how to deal with them).
As per claim 21, Doelling discloses, “Wherein the service is a server-hosted apparatus or a distributed application” (pg.12, particularly paragraph 0195; EN: this denotes the monitoring over an internet connection, with the central station being the server).

Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Doelling et al (US 20110295083 A1) in view of Jangle et al (US 20110066383 A1), White et al (“Mobile Phone Use and Sleep Quality and Length in College Students”) and Masand et al (US 5251131 A) as applied to claim 17 above, and further in view of Esler et al (US 20050192844 A1). 
As per claim 18, Doelling discloses, “Further comprising … the identified sleep-related aspect was only determined using sensor data associated with particular descriptive information prior to providing the identified sleep-related aspect to the third-party service” (pg.19, particularly paragraph 0284; EN: this denotes the system monitoring a user and predicting sleep issues and learning over time best how to deal with them. All of this date comes from sensors).
However, Doelling fails to explicitly disclose “verifying.” 
Esler discloses, “Verifying” (pg.3, particularly paragraph 0032; EN: this denotes verifying medical data to make sure it’s effective and correct).
Doelling and Esler are analogous art because both involve medical data.
At the time of filing it would have been obvious to one skilled in the art of medical data to combine the work of Doelling and Esler in order to verify medical data.  
	The motivation for doing so would be to “verify the effectiveness of a particular medical device and/or to guide modifications to the medical device to increase the effectiveness" (Esler, Pg.3, paragraph 0032) or in the case of Doelling, allow the system to verify that the data is correct before using it. 
Therefore at the time of filing it would have been obvious to one skilled in the art of medical data to combine the work of Doelling and Esler in order to verify medical data.  

Claim Rejections - 35 USC § 103
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Doelling et al (US 20110295083 A1) in view of Jangle et al (US 20110066383 A1), Yuen et al (US 8475367 B1)  and White et al (“Mobile Phone Use and Sleep Quality and Length in College Students”) used for motivation and further in view of Fujioka (US 20100070052 A1). 
As per claim 24, Doelling fails to explicitly disclose, “Wherein the time-sensitive service is traffic report.”
Fujioka discloses, “Wherein the time-sensitive service is traffic report” (Pg.5-6, particularly paragraph 0045; EN: this denotes delivering news reports to a user in relation to wake-up time). 
Doelling and Fujioka are analogous art because both involve sleeping schedules. 
Before the effective filing date it would have been obvious to one skilled in the art of sleeping schedules to combine the work of Doelling and Fujioka in order to allow services to be given upon wakeup to a user to improve the efficiency of their sleeping schedule. 
	The motivation for doing so would be to allow the alarm clock system of Doelling (see Doelling, Pg.15, 0243-0244) to include conveniences like traffic reports upon wakeup time (see Fujioka, pg.5-6, paragraph 0045). 
Therefore before the effective filing date it would have been obvious to one skilled in the art of sleeping schedules to combine the work of Doelling and Fujioka in order to allow services to be given upon wakeup to a user to improve the efficiency of their sleeping schedule.
As per claim 25, Doelling fails to explicitly disclose, “Wherein the time-sensitive service is turning on a coffee maker.”
EN; this denotes providing coffee in relation to sleep time).  
	Doelling and Fujioka are analogous art because both involve sleeping schedules. 
Before the effective filing date it would have been obvious to one skilled in the art of sleeping schedules to combine the work of Doelling and Fujioka in order to allow services to be given upon wakeup to a user to improve the efficiency of their sleeping schedule. 
	The motivation for doing so would be to allow the alarm clock system of Doelling (see Doelling, Pg.15, 0243-0244) to include conveniences like timely coffee upon wakeup time (see Fujioka, pg.5-6, paragraph 0045). 
Therefore before the effective filing date it would have been obvious to one skilled in the art of sleeping schedules to combine the work of Doelling and Fujioka in order to allow services to be given upon wakeup to a user to improve the efficiency of their sleeping schedule.


Response to Arguments
	In pg.12-13, the Applicant argues in regards to claim 1, 
	While this type of user activity is known, its application to the development of a sleep model is novel and non-obvious in general and in view of the cited art. The Office relies on the Yuen reference for teaching “user activity”, while conceding that none of the other cited references teach the use of “user activity,” as defined in claim 1. Yuen is a Fitbit application that explicitly recites capturing biometric activity of the user. See Yuen generally. Yuen does not describe generation of a sleep model, but does mention using biometric based sleep data in several locations.

	In response, the Examiner maintains the rejection as shown above. First, the Yuen reference is not required to describe a sleep model. It is brought in to show that other factors can be considered when creating a sleep model as clearly described in the rejection above. The Yuen reference denotes the monitoring of data related to sleep (see Yuen, 44-58), and further denotes . There is no requirement for each individual reference to meet limitations for which it is not cited. Here, the combination of references meet the claimed limitations, and therefore the Yuen reference has no need to disclose the generation of a sleep model. Therefore the rejection is maintained as shown above and in the previous office action. 
	In pg.13, the Applicant further argues in regards to the Yuen reference, 
As can be seen, sleep data is “measured or monitored” by a biometric monitoring/tracking device, such as the type provided by Fitbit. Yuen actually contrasts the sleep data from the other user data, such as TV watching and video game play by putting it in a different category within a list of user data. There is no indication that TV watching and duration of video game play are used to build a sleep pattern. In fact, Yuen does not describe using any of this information to build a sleep model or pattern. Instead, Yuen focuses on correlating body weight with other activities.

	In response, the Examiner maintains the rejection as shown above. First, all of the data is discussed as different data which can be monitored by the system. Second, the data is described as historical user biometric or physiologic data, all of which is covered under the broad category of historical information. All of this data is related together, simply because it is in “different categories” does not stop it from being relevant to the situation of sleep. As discussed above, the White reference, used for motivation, makes clear that TV and video game data can have an impact on sleep schedules. Once again, the combined references meet the claimed limitation. The Applicant may not attack a reference in a vacuum when combined under U.S.C. 103. Therefore the rejection is maintained as shown above and in the previous office action. 
	In pg.14-15, the Applicant makes arguments in regards to the combination of the Doelling and Jangle references, 
However, Applicant respectfully submits that the proposed modification to Doelling would render Doelling unsatisfactory for its intended purpose. As explained above with regard to claim 1, Doelling determines that a sleeping user is at risk for sleep apnea, and takes a corrective while the user is asleep, to prevent the occurrence of the sleep apnea, based on real-time physiological readings.
In contrast to Doelling, which takes corrective action while the use is asleep, claim 1 recites that a service is provided at a predicted future bedtime or wakening time for the user. The Office conceded that Doelling does not disclose a predicted bedtime or wakening time for the user and cited Jangle as teaching the predicted future bedtime or wakening time. However, modifying Doelling to take the corrective action at any of those predicted future times would not prevent sleep apnea, because the corrective action has to be taken while the user is asleep based on the real-time physiological readings indicating that sleep apnea is going to occur based on the current physiological conditions at that time. Doelling would thus be rendered unsatisfactory for its intended purpose. It is not reasonable to think a person of skill in the art would combine the teaching of these references.

	In response, the Examiner maintains the rejection as shown above and in the previous office action. The Applicant seems to be attempting to view the Doelling reference in a very narrow fashion, claiming that the sole purpose of Doelling is to deal with sleep apnea. This is simply incorrect. The reference does deal with sleep apnea, but it also deals with other sleeping disorders (See Doelling, Pg.1, paragraph 0010). Further, the reference also denotes looking at data to prepare appropriate wakeup times based on sleep cycle (see Doelling, Pg.15, paragraph 0244) and generally deals with numerous issues that can deal with the user’s comfortable sleep (see Doelling, Pg.15, paragraph 0247). Clearly not only does Doelling deal with issues other than sleep apnea, but it also attempts to give the user effective sleep in general, including waking the user at an appropriate time for their sleep cycle (see Doelling, Pg.15, paragraph 0244). As the Jangle reference deals with sleep quality as well as wakeup times, this causes the claims to be analogous art and therefore proper to be combined under U.S.C. 103, and would not stop the two references from being combined. (See Jangle, Pg.4, paragraph 0051). Since the references are clearly analogous art, and a proper motivation statement has been provided, the Examiner maintains the rejection as shown above. 


	Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BEN M RIFKIN/Primary Examiner, Art Unit 2198